Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-6, 9-10, 28, and 31-33 are allowable. The restriction requirement restriction by original presentation, as set forth in the Office action mailed on 12/11/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Invention II is withdrawn.  Claims 28 and 31-33, directed to non-elected invention no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Applicant's representative Mr. Corey Scott on 4/25/2022.
The application has been amended as follows: 
1) Claim 1, “an analog front-end  configured to: receive a first signal from the first photodetector; and, determine the presence of smoke at least based on the first received signal; and a plurality of lossy optical members having a refractive index between 1.4-1.7; wherein the plurality of lossy optical members are positioned relative to the first light source to dissipate electrical or electromagnetic energy centered about the first wavelength, A1, from the first light source and the first photodetector is disposed on the analog front-end.” has been changed to --an analog front-end packaged as a die with soldered pinouts configured to: receive a first signal from the first photodetector; and, determine the presence of smoke at least based on the first received signal; and
a plurality of lossy optical members having a refractive index between 1.4-1.7; wherein the plurality of lossy optical members are positioned relative to the first light source to dissipate electrical or electromagnetic energy centered about the first wavelength, λ1, from the first light source and the first photodetector is disposed on the analog front-end.--
Allowable Subject Matter
Claims 1-6, 9-10, 28, and 31-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After completing a thorough search of independent claims 1, the closest reference to Kawai et al. (US 20040188598) discloses an apparatus for detecting smoke thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claim 1.
 	Regarding claim 1, smoke detecting apparatus including “an analog front-end packaged as a die with soldered pinouts configured to: receive a first signal from the first photodetector; and, determine the presence of smoke at least based on the first received signal; and
a plurality of lossy optical members having a refractive index between 1.4-1.7; wherein the plurality of lossy optical members are positioned relative to the first light source to dissipate electrical or electromagnetic energy centered about the first wavelength, λ1, from the first light source and the first photodetector is disposed on the analog front-end” along with other limitations of claim 1. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886